          Case 4:21-po-05035-JTJ Document 27 Filed 07/27/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                               Cause No. PO-21-05035-GF-JTJ
                          Plaintiff,

        vs.                                        ORDER ALLOWING DEFENDANT TO
                                                     SPLIT SERVICE OF JAIL TIME
 LINDSEY JOHNSON ,
                                    Defendant.

       BASED UPON the Defendant’s Motion to Allow Defendant to Split Service of Jail

Time, and for good cause appearing therefor;

       IT IS HEREBY ORDERED that the Defendant is allowed to serve thirteen (13) days

consecutively and serve the remaining one (1) day at a later date.



       DATED this 27th day of July, 2021.
